United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE,
)
Kalamazoo, MI, Employer
)
___________________________________________ )
M.O., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1904
Issued: January 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2006 appellant filed a timely appeal from the July 21, 2006 decision of an
Office of Workers’ Compensation Programs’ hearing representative who affirmed the
termination of her compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue on appeal is whether the Office properly terminated appellant’s compensation
and medical benefits effective October 17, 2005.
FACTUAL HISTORY
On May 21, 2004 appellant, then a 44-year-old letter carrier, was injured when she
tripped and fell on stairs while in the performance of duty. She was released to light duty for
four hours a day on May 24, 2004 by her physician, Dr. Ann M. Auburn, Board-certified in
family medicine. On July 23, 2004 the Office accepted the claim for cervical and lumbar
sprains. It paid appellant appropriate compensation for injury-related disability for work.

Appellant’s physician, Dr. Auburn, continued to treat appellant and advised that she
could only work limited duty.
By letter dated October 14, 2004, the Office referred appellant for a second opinion,
together with a statement of accepted facts, a set of questions and the medical record, to
Dr. Charles Xeller, a Board-certified orthopedic surgeon.
In a report dated December 3, 2004, Dr. Xeller reviewed appellant’s history of injury and
treatment and conducted a physical examination. He reported that she continued to have residual
low back spasms stemming from the accepted work injury. Dr. Xeller concluded that appellant
was able to return to her full duties within four weeks.
In a December 9, 2004 report, Dr. Auburn opined that appellant was unable to work at
limited duty for more than six hours a day. In a separate report dated December 9, 2004, she
opined that appellant would reach maximum medical improvement and return to an eight-hour
day by May 2005.
By letter dated January 4, 2005, the Office provided Dr. Auburn with a copy of the report
of Dr. Xeller and requested her opinion regarding appellant’s ability to return to full-time work.
In a January 15, 2005 report, Dr. Auburn reviewed Dr. Xeller’s report. She opined that appellant
had continued problems in the low back and advised continuing with her current restrictions and
a trial period of work for seven hours a day.
On April 6, 2005 Dr. Auburn released appellant to limited duty for eight hours a day.
On May 11, 2005 the Office referred appellant, together with a statement of accepted
facts and the medical record to Dr. Perry Greene, a Board-certified orthopedic surgeon, for an
impartial medical evaluation. It found a conflict in medical opinion between Dr. Auburn and
Dr. Xeller regarding appellant’s accepted condition and work restrictions.1
In a June 14, 2005 report, Dr. Greene addressed appellant’s history of injury and
treatment. He concluded that her low back pain was a preexisting condition and not due to the
May 21, 2004 work injury. Dr. Greene reported that appellant had no residuals from the work
injury.
By letter dated August 2, 2005, the Office requested that Dr. Greene provide his opinion
with regard to whether appellant continued to experience residuals of her May 21, 2004
employment injury and if so whether any of the accepted conditions had resolved. It requested
that he outline any objective findings, if present. The Office also requested that Dr. Greene
provide his opinion regarding whether appellant was precluded from performing her date-ofinjury duties as a letter carrier and whether she required any work restrictions or continuing
medical treatment.
In a supplemental report dated August 16, 2005, Dr. Greene noted that appellant’s history
of back problems began in May 2000 and that she was in a “state of disability to a greater or
1

In a May 26, 2005 letter, the Office advised appellant that the examination was rescheduled.

2

lesser degree since March of 1990.” He advised that her problems predated the May 21, 2004
employment incident and had not resolved. Since appellant was symptomatic prior to her
May 21, 2004 employment injury, Dr. Greene opined that the May 21, 2004 employment injury
did not cause any further injuries or progression of her underlying symptoms. He stated that
appellant no longer had residuals from the accepted employment injury and that the accepted
sprains had resolved. Dr. Greene found that there was “no reason why she cannot work eight
hours a day.” He opined that any restrictions would be temporary and recommended work
hardening as he did not believe that appellant could lift excessive weights such as 70 pounds or
walk 14 miles a day. Furthermore, he advised that no further medical treatment was warranted in
relation to the employment injury.
On August 31, 2005 the Office issued a notice of proposed termination of compensation
on the basis that the weight of the medical evidence, as represented by the report of Dr. Greene,
the impartial medical examiner, established that her residuals of the work injury of May 21, 2004
had ceased. Appellant was allotted 30 days to respond to the Office’s proposed decision.
The Office received progress notes from Dr. Auburn who advised that appellant could
only perform limited-duty work for eight hours a day.
By decision dated October 17, 2005, the Office terminated appellant’s compensation
benefits effective that same date. She was advised that the supplemental medical evidence was
insufficient to overcome the weight of medical evidence afforded to the impartial medical
examiner.
On November 9, 2005 appellant, through counsel, requested a hearing, which was held
on April 25, 2006. On May 22, 2006 the employing establishment submitted comments
regarding the hearing.
By decision dated July 21, 2006, the Office hearing representative affirmed the
October 17, 2005 decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.2 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.3 The right to medical benefits for an accepted condition is not limited to the period
of entitlement to compensation for disability.4 To terminate authorization for medical treatment,
2

Curtis Hall, 45 ECAB 316 (1994).

3

Jason C. Armstrong, 40 ECAB 907 (1989).

4

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

3

the Office must establish that appellant no longer has residuals of an employment-related
condition which require further medical treatment.5
The Federal Employees’ Compensation Act6 provides that, if there is disagreement
between the physician making the examination for the Office and the employee’s physician, the
Office shall appoint a third physician who shall make an examination.7 In cases where the
Office has referred appellant to an impartial medical examiner to resolve a conflict in the
medical evidence, the opinion of such a specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.8
ANALYSIS
The Office found a conflict of medical opinion arose regarding the nature and extent of
continuing residuals of the May 21, 2004 work injury. Dr. Auburn, appellant’s physician Boardcertified in family medicine, stated that appellant required work restrictions due to the accepted
injury. Dr. Xeller, a Board-certified orthopedic surgeon and second opinion physician, opined
that she could return to full-duty work.9 Therefore, the Office properly referred appellant to
Dr. Greene, an impartial medical examiner Board-certified in orthopedic surgery.
The Board finds that Dr. Greene’s June 14 and August 16, 2005 reports are sufficiently
well rationalized and based upon a proper factual background such that his opinion is entitled to
special weight in establishing that the residuals of appellant’s employment injury had ceased.
Dr. Greene provided an extensive review of appellant’s medical history, reported examination
findings and determined that there were no objective findings to correspond with appellant’s
subjective complaints. He found no objective evidence of residuals related to the accepted
strains of the cervical and lumbar spine. Dr. Greene answered questions posed by the Office and
reiterated that, while appellant had complaints, these were related to her preexisting back
condition, which predated her accepted employment injury. He advised that the injury did not
cause any further injuries or progression of her underlying symptoms. Dr. Greene’s examination
and review of medical records provided no objective basis on which to attribute appellant’s
ongoing symptoms or disability to the accepted employment injury. The Board finds that the
opinion of the impartial medical examiner is well rationalized and constitutes the weight of
medical opinion.

5

Calvin S. Mays, 39 ECAB 993 (1988).

6

5 U.S.C. §§ 8101-8193, 8123(a).

7

5 U.S.C. § 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).

8

Gloria J. Godfrey, 52 ECAB 486 (2001); Gary R. Sieber, 46 ECAB 215, 225 (1994).

9

As previously noted, appellant’s treating physician, reported that she could only work limited duty and that her
disability was the direct result of her May 21, 2004 employment injury, while Dr. Xeller, the second opinion
physician, indicated that appellant could return to her full duties four weeks from December 3, 2004.

4

When an impartial medical specialist is asked to resolve a conflict in medical evidence,
his opinion, if sufficiently well rationalized and based on a proper factual background, will be
given special weight. The Board finds that Dr. Greene’s report represents the weight of the
medical evidence and establishes that there are no ongoing residuals of the May 21, 2004 work
injury.
Subsequent to the evaluation by Dr. Greene and prior to the termination of benefits, the
Office received additional progress reports from Dr. Auburn. Dr. Auburn merely reiterated her
previously stated findings and conclusions regarding appellant’s condition. As she had been on
one side of the conflict in the medical opinion that the impartial specialist resolved, her
additional reports are insufficient to overcome the special weight accorded to Dr. Greene or to
create a new medical conflict.10
CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s
compensation benefits effective October 17, 2005.
ORDER
IT IS HEREBY ORDERED THAT the July 21, 2006 decision of the Office of
Workers’ Compensation Programs’ hearing representative is affirmed.
Issued: January 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Barbara J. Warren, 51 ECAB 413 (2000); Alice J. Tysinger, 51 ECAB 638 (2000).

5

